t c memo united_states tax_court frank a sonier petitioner v commissioner of internal revenue respondent docket no 13527-98r filed date frank a sonier pro_se lawrence h ackerman for respondent memorandum opinion dean special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issues for decision are whether petitioner has alleged that there is an actual controversy and whether petitioner is an interested_party entitled to file a petition for declaratory_judgment pursuant to sec_7476 with respect to the continuing qualification of the maritime association international longshoremen's retirement_plan number mail plan background petitioner is a participant in the mail plan before its approval for tax-exempt status under sec_401 and sec_501 on date the board_of trustees for the mail plan filed an application_for determination for collectively_bargained_plan with the internal_revenue_service irs the mail plan_administrator issued a letter to all contributing employers on date asking that the notification to interested parties with respect to the application filed by the mail plan be posted at the principal places of employment and where notices concerning employee-management issues are usually posted petitioner found out about the pending application from his employer's human resources office and filed comments with the district_director which were sent on date opposing approval of the plan ‘unless otherwise indicated all chapter subchapter and section references are to chapters subchapters and sections of the internal_revenue_code_of_1986 as in effect at the time the petition herein was filed all rule references are to the tax_court rules_of_practice and procedure petitioner commented to the district_director that he was unhappy with the plan that he did not vote for the plan and that it was not in his best interest petitioner did not note in the comment that he was dissatisfied with the form of notice he received about the pending application_for determination the irs issued a favorable determination_letter on date finding that the mail plan satisfied the requirements for a gualified tax-exempt retirement_plan petitioner filed a pleading on date which the court filed as a petition for declaratory_judgment pursuant to the order of the court dated date petitioner filed on date a pleading which was filed by the court as an amended petition in his pleadings petitioner requested that the mail plan be disqualified under sec_401 and thus not be exempt from tax under sec_501 petitioner also requested that the plan be terminated when the petition for declaratory_judgment was filed the address of the board_of trustees of the mail plan was in houston texas respondent subsequently filed a motion to dismiss for lack of jurisdiction on the grounds that petitioner is not an interested_party and that there is no actual controversy involving the qualification of the plan discussion respondent's motion to dismiss for lack of jurisdiction makes the following arguments there is no actual controversy because petitioner fails to set forth any grounds which if proven would result in plan disqualification and petitioner does not gualify as an interested_party because he has not alleged or shown that he is a present employee or that he is covered by a collective-bargaining agreement under which the matl plan is maintained sec_7476 provides that this court may exercise jurisdiction over a declaratory_judgment action if there is an actual controversy involving a determination by the secretary with respect to the initial or continuing gualification of a retirement_plan or involving a failure by the secretary to make a determination with respect to such initial qualification or with respect to such continuing qualification if the controversy arises from a plan amendment or plan termination see 90_tc_845 affd without published opinion 872_f2d_1021 2d cir petitioner bears the burden of proving that the jurisdictional requirements of sec_7476 have been met see rule c a 98_tc_88 we shall first address whether an actual controversy exists as previously stated in order for us to exercise jurisdiction over a declaratory_judgment action under sec_7476 there must be an actual controversy involving a determination by the secretary with respect to the initial or continuing qualification of a retirement_plan see sec_7476 in deciding whether an actual controversy exists we look to the standard set forth by the supreme court in 312_us_270 the standard is whether under all the facts and circumstances there is a substantial controversy between parties having adverse legal interests of sufficient immediacy and reality to warrant the issuance of a declaratory_judgment id see also loftus v commissioner supra pincite we have noted that an actual controversy under sec_7476 generally arises from some disagreement between a petitioner and the commissioner as to the qualified status of the plan see halliburton co v commissioner supra pincite loftus v commissioner supra pincite we begin therefore by examining petitioner's arguments with respect to the qualified status of the plan petitioner claims that the irs should not have approved the plan because the rate of return is unfavorable petitioner preferred a sec_401 plan and the proper notice requirements were not met we address his defective notice argument first in his comment to the district_director petitioner did not raise the issue of defective notice assuming arguendo that in the absence of such an argument in the administrative record we can address petitioner's concern we examine whether petitioner's complaint is grounds for disqualification of the plan cf halliburton co v commissioner supra 71_tc_32 petitioner alleges that he never saw any posted notices at his place of employment and only found out about the application pending before the irs when he called the human resources department to inguire about the status of the matl plan application petitioner claims that the board_of trustees failed to post the requisite notice so the plan should never have been approved and therefore there is a disagreement between him and the irs regarding the qualified status of the plan respondent on the other hand claims that notice was properly given and irrespective of petitioner's claim petitioner received actual notice of the pending application in time to file a comment with the irs in general before a determination as to the qualified status of a retirement_plan can be made notice must be given to all interested parties see sec_1_7476-1 and sec_1_7476-2 income_tax regs see also employee_retirement_income_security_act_of_1974 publaw_93_406 sec a 88_stat_829 notice may be given in person by mailing by posting or by printing it in a publication of the employer or an employee_organization sec_1_7476-2 income_tax regs failure to give proper notice may result in the petition's being dismissed as premature and the court will not conduct a review of the plan see sec_7476 73_tc_916 in the present case petitioner does not contend that he failed to receive notice in fact petitioner concedes that he did indeed receive notice in person of the pending application and filed timely comments with the district_director before the determination was made see sec_1_7476-2 income_tax regs the irs considered petitioner's comments while the application was pending and issued a determination with respect to the plan under these circumstances we do not find that defective notice is a ground for plan disqualification or that petitioner's filing of his petition was premature see sec_7476 accordingly we do not dismiss his petition on this basis petitioner also complains about the rate of return on plan assets and expresses his desire for a sec_401 plan instead of the mail plan respondent contends that petitioner's arguments regarding the low rate of return and his desire to have his assets transferred into another type of plan would not result in plan disqualification and therefore do not amount to an actual controversy we agree with respondent that even if the plan has a low rate of return no actual controversy exists because petitioner has not raised an issue that would put at risk the qualification of the plan under sec_401 petitioner complains that the mail plan's rate of return is unsatisfactory and that he did not vote for this plan there is no requirement in sec_401 or in related provisions that a retirement_plan grow at a specified rate or that its participants be satisfied with the rate of return likewise there is no requirement that the plan be approved by all present employees thus petitioner raises no argument that calls into guestion the qualified status of the plan under sec_401 and related provisions petitioner's primary request is that we terminate the matl plan however sec_7476 authorizes the court only to make declarations with respect to the initial qualification the continuing qualification or the failure to make a determination with respect to a retirement_plan thus sec_7476 allows us only to review the qualification of the plan it does not afford the remedy of termination of a retirement_plan this appears to be a dispute between petitioner and the matl plan administrators accordingly we find that there is no actual controversy over which we have jurisdiction under sec_7476 and we do not address whether petitioner is an interested_party respondent's motion to dismiss will be granted an appropriate order of dismissal for lack of jurisdiction will be entered
